"M,L@C?Q~o§

TU: Eourt of Eriminal appeal of Texas
PDBUZ TZBUB k
CAPITUL\SIATIUN
AUSTIN, TEXAS 78711

FRUM: Johnny Q. Elawson,Jr. 1578#31

Terrell 1300 FM 655
Rosharon, Texas 77583

RE: 6th District Court Cause # 22971 HC_%.
Dear Sir or Madame,

Enclosed is a copy of the rebuttal_to the Statehs Answer to
vmv writ of Haheas Corpus 11.07. l received the State‘s answer at
legal hail on 5 March,2015 so l answered their answer the same day
I received it. So please tile the enclosed Petitioner's Rebuttal

of States Answer. Please give me notice as to when this Rebuttal

was Filed.

Thank you For your time and effort in filing this rebuttal.

sincerlv ,

444 4) 94444 _

ghhnny'Q. Elawson, r. , Pro se

'RECENE m
COURTOFCRNMNALAPPEALS

MAR 11 2015

AC@@H A@o§ia, mark

EAUSE NU.22971 HCE

 

EUURT UF ERIMINAL APPEAL UF TEXAS

 

\
\

sTATE br TExAs §
v. §
JDHNNV Q. CLAusbN,JR.

PETITIUNER‘§ REBUTTAL UF STATE54ANSwER

 

NBw EUMES, Johnny Q; Elawson, Jr., Prosse pursuant to article

11.07 of the Texas Eode of Criminal Procedure and files this re-
g .
buttal to States Answer to Petitioner's Application for writnof
Habeas Eorpus filed by Johnny Q. Clawson, Jr., the applicant.
l .

In response to State‘s Answer to Petitioner‘s Application
for writ of Habeas Eorpus 11.07, Petitioner restates that all 18
(eighteen) grounds raised on Petitioner's writ of Habeas Borpus
are all reversible constitutional errors with all having Suprewe
Court documentational rulings to support petitioner's position.
Furthermore, ALL grounds does have a stated actioable grounds for
relief. Petitioner does raise cognizable claims for Habeas relief
as called for in Mc Cain v. State, 67 S.w.3d 2“4 (Tex.Erim. App.
§UUZ) which is satisfied since Petitioner raises: 1) ineffective
assistance of Trial counsel; 2) prosecutorial misconduct; 3) ju-
dical abuse of discretional powers; h; ineffective assistance of
appellate counsel. All four (A) of these areas are`areas of 34

constitutional errors which is the base;of this Schlup styled

Actual Innocense Claim. The constitutional errors covers 5th,6th,

'and 1hth admendment of the United Btates of America Eonstitution.
EETITIBNER"SSBRAYER

Petitioner prays this Eourt reads and rules in Petitioner's
favor granting an aguittal or remands for a new trial to correct
this gravious miscarriage of justice. Plus orders an evidentuary
hearing to be held as petitioner petitioned for with the petition-
er pysically at hearing in person due to petitioner's heavy relis
ance on lip reading to suppliment what he hears of sound thru his

hearing aid.

vDated:

 

 

Johnny Q. Clawson,Jr.,#157Bh51
C.T.Terrell Umit

1EUUFM655

Rosharon, Texas 77583

EERTIFIEATE UF SERVIEE

 

l hereby certify that a true and correct copy of the Petition-
er's Rebuttal to State‘s Answer to Petitioner's Application for
writ of Habeas Eorpus was sent to District Attorney Eary Young at

119 N. Main St., Paris,Texas 75AEU, this day 5th day of March,2015.

 

Johnny Q. Elawsong Jr., Pro se